DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on November 04, 2020 has been entered.
- Claims 1-16 are pending.
- Claims 1 and 9 have been amended.
- Claims 1-16 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 9 recites the following limitation: “transmits search space information over a higher layer, the search space information indicating whether the user-specific search space within the single cell to be used for the second downlink control information is configured for the other communication apparatus.” It’s unclear what the higher layer is between the communication apparatuses. Higher layer means different things for different people. For examination purpose, its 
	 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (Pub. No. US 2009/0088148 A1; hereinafter Chung; published on April 2, 2009) in view Fong et al. (Pub. No. US 2011/0170496 A1; hereinafter Fong; Filed on January 11, 2010) and, further in view of Gaal et al. (Pub. No. US 2011/0274031 A1; Gaal).
(See ¶0083, PDCCH mapped in the candidate resource region is based on control information)which, in operation, maps first downlink control information to one of a plurality of first mapping candidates in a common search space in a Physical Downlink Control Channel (PDCCH) region of a subframe, (See ¶0103, transmitting common control information on the PDCCH in a common search space; interpreted that since the UE is mapping the search space to the control information and then transmitting it to the UE in a downlink channel) and maps second downlink control information to one of a plurality of second mapping candidates in a user-specific search space defined within a data region of the subframe,(See ¶0103, the BS further transmit UE-specific control information on a PDCCH in UE-specific search space; interpreted that since the UE is mapping the search space to the control information and then transmitting it to the UE in a downlink channel) the first downlink control information being control information that is common to a plurality of terminal apparatuses, (See ¶0089, the common search space is monitored by all UEs in a cell; See ¶0103, transmitting common control information on the PDCCH in a common search space; interpreted that since the UE is mapping the search space to the control information and then transmitting it to the UE in a downlink channel)and the second downlink control information being control information that is directed to at least one specific terminal apparatus of the plurality of terminal apparatuses; (See ¶0089, the UE-specific search space is monitored by at least one UE; See ¶0103, the BS further transmit UE-specific control information on a PDCCH in UE-specific search space; interpreted that since the UE is mapping the search space to the control information and then transmitting it to the UE in a downlink channel) the user-specific search space being searched for the second downlink control information. (See ¶0083, a UE specific (UE-specific) PDCCH is allocated at a certain location on the CCE set; See ¶0085, the PDDCH carrying the specific DCI may have a fixed starting location at each CCE aggregation level in the candidate resource region; See ¶0086, a space in which PDCCHs for some specific control information are searched )

	Fong discloses a user-specific search space in an extended Physical Downlink Control Channel (extended PDCCH) of a single cell ((See ¶0024, the downlink PDSCH scheduling grant can be designated to a particular UE for dedicated PDSCH resource allocation to carry UE-specific traffic; See ¶0045, new extended PDCCH region in the PDSCH region; fong discloses that extended pdcch region within a data region of a subframe of non-carrier aggregation) defined within a data region of the subframe (Figure 10 item 1020 reserved for E-PDCCH is the data region of the subframe)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung to include user-search space is allocating resources on an E-PDCCH channel. The motivation to combine is by informing the UE of which area to decode the UE can correctly decode the area and save the UE's power consumption (See ¶0111).
However, Chung in view of Fong fails to disclose a transmitter which, in operation, transmits to another communication apparatus the mapped first downlink control information and the mapped second downlink control information transmits search space information over a higher layer, the search space information indicating whether the user-specific search space within the single cell to be used for the second downlink control information is configured for the other communication apparatus. 
Gaal a transmitter which, in operation, transmits to another communication apparatus the mapped first downlink control information and the mapped second downlink control information transmits search space information over a higher layer, (See ¶0068, Denb that communicates with a UE via a Renb; the relay node 306 may receive downlink messages from the donor BS 302 over the backhaul link 308 and relay these messages to the UE 304 over the access link 310; interpreted the one message is a first control information and the second message is a second control information) the search space information indicating whether the user-specific search space within the single cell  (See ¶0068, Denb that communicates with a UE via a Renb; the relay node 306 may receive downlink messages from the donor BS 302 over the backhaul link 308 and relay these messages to the UE 304 over the access link 310; see ¶0085, UE-specific search to detect a control channel for the UE; See ¶0088, determination of UE-specific search space is based on one RNTI only; interpreted the relay base station uses the rnti to determine the UE search space and which UE the downlink message is going to) being searched for the second downlink control information is configured for the other communication apparatus. (intended use cannot distinguish over a prior art apparatus that discloses all the recited limitations and is capable of performing the recited function; limitation is intended use its not given patentable weight)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung in view of Fong to include sending messages to another base station about a UE-specific search space. The motivation to combine is to efficiently utilize resources reserved for backhaul data (Abstract).
Regarding claims 4 and 12, Chung fails to disclose a demodulation reference signal (DM-RS) is mapped as a reference signal to the extended PDCCH.
Fong discloses a demodulation reference signal (DM-RS) is mapped as a reference signal to the extended PDCCH.(See ¶0099, in each RB within the E-PDCCH region consist of DM-RS; interpreted the DM-RS is mapped to the E-PDCCH)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung to include user-search space is allocating resources on a E-PDCCH channel. The motivation to combine is by informing the UE of which area to decode the UE can correctly decode the area and save the UE's power consumption (See ¶0111).
Claims 2-3 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Fong, Gaal and Chen et al. (Pub. No. US 2011/0110316 A1; hereinafter Chen).

Chen discloses disclose each of the plurality of first mapping candidates and each of the plurality of second mapping candidates are comprised of one control channel element (CCE) or a plurality of aggregated CCEs;(See ¶0063, the common search space consist of CCE aggregation levels 4 and aggregations level 8 while the UE-specific search space consist of CCE aggregation level 1,2,4, and 8)  the number of the first mapping candidates is a sum of numbers of mapping candidates, the numbers respectively corresponding to a plurality of CCE aggregation levels defined in the common search space; (See ¶0063, the common search space has 6 candidates (4 candidates for CCE aggregation level 4 and 2 candidates for CCE aggregation level 8)and the number of the second mapping candidates is a sum of numbers of mapping candidates, the numbers respectively corresponding to a plurality of CCE aggregation levels defined in the user-specific search space.(See ¶0063, the user-search space has 16 candidates while the common search space has 6 candidates; interpreted that user-search space has more candidates than the common search space)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung in view of Fong and Gaal to include each search space has aggregated levels of CCE. The motivation to combine is multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (See ¶0005).

Chen discloses the CCE aggregation levels defined in the common search space are four and eight;(See ¶0063, common search space consist of aggregation levels 4 and 8) and when the CCE aggregation levels is four, the number of mapping candidates is four; (See ¶0063, there is 4 candidates for CCE aggregation level 4) and when the CCE aggregation levels is eight, the number of mapping candidates is two.(See ¶0063, there is 2 candidates for CCE aggregation level 8)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung in view of Fong and Gaal to include each search space has aggregated levels of CCE. The motivation to combine is multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (See ¶0005).
Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Fong, Gaal and Montojo et al. (Pub. No. US 2010/0246527 A1; hereinafter Montojo).
Regarding claim 5, Chung in view of Fong and Gaal fails to disclose the mapper maps a common reference signal (CRS) in the common search space as a reference signal and maps demodulation reference signal (DM-RS) in the user-specific search space as the reference signal.
Montojo discloses the mapper maps a common reference signal (CRS) in the common search space as a reference signal (See ¶0204, CRS may be provided to all UEs in communication with a particular eNodeB) and maps demodulation reference signal (DM-RS) in the user-specific search space as the reference signal. (See ¶0185, DM-RS specific to a UE and be transmitted in spatial directions specific to the UE)
.
Claims 6, 8, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Fong, Gaal, Chen et al. (Pub. No. US 2011/0110316 A1; hereinafter Chen) and Kim et al. (WO2009/116816; published on September 24, 2009; English translation found on Pub. No. US 2011/0038275 A1; hereinafter Kim).
Regarding claims 6 and 14, Chung in view of Fong and Gaal fails to disclose each of the plurality of first mapping candidates and each of the plurality of second mapping candidates are decoded at a terminal apparatus, for each of a plurality of DCI formats.
Chen discloses each of the plurality of first mapping candidates and each of the plurality of second mapping candidates are decoded at a terminal apparatus(See ¶0063, decoding in a sub-frame 6 common search space ( 4 and 2 CCE aggregation level 8) and 16 in the UE-specific search space)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung in view of Fong and Gaal to include each search space has aggregated levels of CCE. The motivation to combine is multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (See ¶0005).
Chung in view of Fong, Gaal and Chen fails to disclose in each of a plurality of DCI formats.
Kim discloses decoding in each of a plurality of DCI formats (See ¶0077, in addition, the UE attempts to perform blind decoding on every DCI format to monitored)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung in view of Fong, Gaal and Chen to include decoding on every DCI format. The motivation to combine is to effectively monitor a control channel 
Regarding claims 8 and 16, Chung in view of Fong and Gaal fails to disclose each of the plurality of first mapping candidates included in the common search space and each of the plurality of second mapping candidates included in the user-specific search space are subjected to blind decoding by a terminal apparatus by using a terminal ID of the terminal apparatus itself.
Chen discloses there are two sets of mapping candidates one is user-specific space and the other is common search space which the UE decodes. (See ¶0063, decoding in a sub-frame 6 common search space ( 4 and 2 CCE aggregation level 8) and 16 in the UE-specific search space)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung in view of Fong and Gaal to include each search space has aggregated levels of CCE. The motivation to combine is multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (See ¶0005).
However, Chung in view of Fong, Pan and Chen fails to explicitly disclose using a terminal ID of the communication apparatus for the common search space and user-specific search space. 
Kim discloses decoding the candidates carrying the common control information within the common search space (See ¶0084, decoding the control information utilizing the RNTI) and decoding the candidates carrying the control information within the user-specific search space (See ¶0071, blind decoding when UE demasks its C-RNTI from the PDCCH candidate and checks a CRC the UE detects the PDCCH candidate as its PDCCH; further evidence can be found on See ¶0100).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chung in view of Fong, Pan and Chen to include decoding on every DCI format. The motivation to combine is to effectively monitor a control channel capable of .
Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Fong, Gaal and Kim et al. (WO2009/116816; published on September 24, 2009; English translation found on Pub. No. US 2011/0038275 A1; hereinafter Kim).
Regarding claims 7 and 15, Chung in view of Fong and Gaal fails to disclose a temporary cell-radio network temporary identifier (C-RNTI) is applied to the PDCCH region.
Kim discloses temporary C-RNTI is applied to the PDCCH region (See ¶0069, C-RNTI is in use, the PDCCH carries control information for a corresponding particular UE; See ¶0071, when the UE demasks its C-RNTI from PDCCH candidates and checks a CRC, the UE detects the PDCCH candidates as its PDCCH)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Chen in view of Chung, Fong and Pam to include decoding on every DCI format. The motivation to combine is to effectively monitor a control channel capable of reducing power consumption of the battery of the UE by reducing the detection attempt number to quickly detect control information (See ¶0007).
Response to Arguments
Applicant's arguments filed toward 112-a rejection have been fully considered but they are not persuasive. Applicant argues the terminal device is a communication apparatus being capable of communicating with a base station. Examiner respectfully disagrees with applicant. First the claim recites a plurality of terminal apparatus and one specific terminal apparatus none of these are considered another communication apparatus. Second, the claim specifically says there is difference between communication apparatuses and terminal apparatuses. If a communication apparatus is a base station then another communication apparatus is a second base station. 
toward 112-b rejection have been fully considered but they are not persuasive. Applicant argues there is a RRC layer between the communication apparatuses. Examiner respectfully disagrees with applicant. Higher layer mean different things to different people. The claim just says higher layer is used to communicate between the communication apparatus and another communication apparatus. It unclear what is higher layer interpreted as.
Applicant's arguments filed toward 103 rejection have been fully considered but they are not persuasive. Applicant argues Fong does not disclose mapping second downlink control information to one of a plurality of second mapping candidates in a user-specific search space in an extended PDCCH. Examiner respectfully disagrees with applicant. Fong discloses non-aggregation carrier which is a single cell used to transmit the user-specific search space. (See ¶0024, the downlink PDSCH scheduling grant can be designated to a particular UE for dedicated PDSCH resource allocation to carry UE-specific traffic; See ¶0045, new extended PDCCH region in the PDSCH region; fong discloses that extended pdcch region within a data region of a subframe of non-carrier aggregation) defined within a data region of the subframe (Figure 10 item 1020 reserved for E-PDCCH is the data region of the subframe). Further, Applicant argues Chung fails to disclose the user-specific search space being search for the second downlink control information. Chung discloses See ¶0083, a UE specific (UE-specific) PDCCH is allocated at a certain location on the CCE set; See ¶0085, the PDDCH carrying the specific DCI may have a fixed starting location at each CCE aggregation level in the candidate resource region; See ¶0086, a space in which PDCCHs for some specific control information are searched.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaal et al. (Pub. No. US 2014/0198720 A1)- The UE-specific CCE region includes user-specific control information and is configured individually for each UE. CCEs are numbered consecutively and common search spaces and UE-specific search spaces may span overlapping CCEs.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Tejis Daya/Primary Examiner, Art Unit 2472